     Case 1:18-cv-05391-SCJ Document 450-1 Filed 06/29/20 Page 1 of 54




            IN THE UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF GEORGIA
                      ATLANTA DIVISION

FAIR FIGHT ACTION, INC., et al.,

     Plaintiffs,

v.                                          Civil Action File

BRAD RAFFENSPERGER, in his                  No. 1:18-cv-05391-SCJ
official Capacity as Secretary of
State of Georgia; et al.,

     Defendants.




  DEFENDANTS’ BRIEF IN SUPPORT OF THEIR MOTION FOR
SUMMARY JUDGMENT ON THE MERITS OF PLAINTIFFS’ CLAIMS
          Case 1:18-cv-05391-SCJ Document 450-1 Filed 06/29/20 Page 2 of 54




                                           Table of Contents

INTRODUCTION .................................................................................................1

STANDARD OF REVIEW ....................................................................................5

STATEMENT OF THE CASE .............................................................................5
  I.      The wholesale lack of evidence regarding intentional discrimination. .. 6
  II. The Secretary’s training efforts. ............................................................... 8
       A. The Secretary’s training program. ...........................................................8
        i.   Training on administration of absentee ballots. ................................ 11
        ii. Training on administration of provisional ballots. ............................ 12
       B. Lines at polling places. .......................................................................... 14
  III. Polling place changes. .............................................................................. 16
  IV. Georgia’s list-maintenance efforts. ......................................................... 18
  V. Georgia’s HAVA-match program. ........................................................... 19

ARGUMENT AND CITATION TO AUTHORITY ........................................... 21
  I.      Plaintiffs’ fundamental right to vote claims fail (Count I). ................... 21
       A. Alleged lack of resources for polling places. ......................................... 22
       B. Alleged failure to train. ......................................................................... 23
        i.   Claims regarding poll worker training. .............................................. 26
        ii. Claims regarding superintendents’ training. ..................................... 30
       C. Plaintiffs’ claims regarding list maintenance. ..................................... 32
  II. Plaintiffs’ claim that facially neutral laws violate the
      Fifteenth Amendment fails since they show neither
      disparate impact nor discriminatory purpose (Count II). ..................... 33
  III. Plaintiffs’ Equal Protection claims also fail (Count III). ....................... 34
  IV. Plaintiffs’ Procedural Due Process claim is unsupported
      (Count IV). ................................................................................................ 36




                                                         i
        Case 1:18-cv-05391-SCJ Document 450-1 Filed 06/29/20 Page 3 of 54




  V. Plaintiffs’ claims under Section 2 of the Voting Rights Act
     are void of factual and legal support (Count V). .................................... 39
     A. Step 1: Discriminatory impact. ............................................................. 42
     B. Step 2: Totality of the circumstances.................................................... 46
  VI. Plaintiffs seek an impermissible “obey the law”
      injunction................................................................................................. 48

CONCLUSION ................................................................................................... 49




                                                        ii
      Case 1:18-cv-05391-SCJ Document 450-1 Filed 06/29/20 Page 4 of 54




                              INTRODUCTION

      This is an important case. The State, the Secretary of State

(“Secretary”), the State Election Board (“SEB”), and its members take

elections and election administration seriously. They each recognize the

critical importance of the franchise and the need for Georgians to have

confidence in their electoral process. In pursuit of this purpose, and since

Plaintiffs filed this lawsuit, the General Assembly overhauled Georgia’s

election laws with House Bills 316 and 392 (“HB 316” and “HB 392”). The

Secretary has procured completely new voting equipment and distributed it

to counties faster than anyone thought possible; he restored 22,000 voters to

the active list from the canceled list as soon as it became apparent they were

placed there incorrectly, Doc. No. [188] at 2–3; and he recently undertook the

herculean and costly effort of mailing every active Georgia voter an absentee

ballot request form. In short, the elected branches of state government have

been working to enact real and meaningful election reform.

      For Plaintiffs, this is an important case too. They filed this lawsuit in

the immediate wake of the 2018 general election. For Plaintiff Fair Fight

Action, this litigation is a realization of its founding purpose, having been

reborn and announced by former State House Minority Leader Stacey

Abrams in the same speech in which she “acknowledge[d]” her defeat in the

                                        1
      Case 1:18-cv-05391-SCJ Document 450-1 Filed 06/29/20 Page 5 of 54




2018 gubernatorial election.1 Days later, Fair Fight Action announced the

lawsuit it was created to file, proclaiming they would “prove in court, how the

constitutional rights of Georgians were trampled in the 2018 general

election,” and reveal the efforts of Governor Kemp as the “secretary of

suppression.”2

      The Complaint, Doc. No. [1], and Amended Complaint, Doc. No. [41],

did not disappoint Ms. Abrams’s supporters. They contain stark allegations

of what Plaintiffs contend are coordinated and intentionally racist acts that

purportedly disenfranchised hundreds of thousands of voters. See generally,

id. Meanwhile, some of the Plaintiffs continued to attack3 Georgia’s elected

officials as part of what appears to be a larger political strategy to advance

Ms. Abrams’s Vice Presidential candidacy,4 Reverend Warnock’s U.S. Senate


1 Jim Galloway, Stacey Abrams: ‘I will not concede because the erosion of our
democracy is not right’, Atlanta Journal-Constitution, Nov. 16, 2018, https://
www.ajc.com/blog/politics/stacey-abrams-will-not-concede-because-the-
erosion-our-democracy-not-right/JQqttbuF09NYkMQbIYx9BM/.
2 Richard Faussett, Large-Scale Reforms’ of Georgia Elections Sought in

Federal Lawsuit, N.Y. Times, Nov. 27, 2018, available at
https://www.nytimes.com/2018/11/27/us/georgia-elections-federal-
lawsuit.html.
3 Fair Fight Action, NEW TV AD: Georgia’s chief elections officer is passing

the buck on his responsibilities, Facebook (Jun. 16, 2020),
https://www.facebook.com/FairFightAction/posts/1991726570957844.
4 Edward-Isaac Dovere, Stacey Abrams’s Remarkable Campaign for Vice

President, The Atlantic, (Apr. 24, 2020) available at

                                        2
      Case 1:18-cv-05391-SCJ Document 450-1 Filed 06/29/20 Page 6 of 54




bid, or that of their allies.5 This public persuasion and advocacy campaign

may well continue through the November elections. As a matter of political

strategy, it appears effective. Documents produced by Fair Fight Action show

that they first poll-tested the phrase “voter suppression” in 2014 and that

this highly-charged but ambiguous phrase was very motivational for its

target audience, which led Fair Fight to use that phrase along with more

conventional political messaging phrases like “educational opportunities for

children.”6 Defendants’ Statement of Material Facts (“SMF”) at ¶ 6.

      The problem for the Plaintiffs, however, is that their political argument

is not a legal one. Courts of law are not courts of public opinion. Here,




https://www.theatlantic.com/politics/archive/2020/04/stacey-abrams-biden-
vice-president/610441/.
5 Care in Action’s leadership also has political aspirations: State Senator

Nikema Williams is its National Deputy Executive Director and Chair of the
Democratic Party of Georgia. Maya T. Prabhu, Meet Nikema Williams, the
newly elected leader of Georgia’s Democrats, Atlanta Journal Constitution
(Jan. 28, 2019), https://
www.ajc.com/news/state--regional-govt--politics/meet-nikema-williams-the-
newly-elected-leader-georgia-democrats/aO7iTKsTyelrt9jrNRJ7qK/.
6 Many of Plaintiffs’ experts shied away from using that term because it

“carries more baggage than utility,” and has “become a partisan term.” SMF
at ¶ 70. Dr. McCrary doesn’t use the term but said it “tends to be the work of
Republican Parties and state legislatures.” SMF at ¶ 74. Dr. Jones, on the
other hand, believes the federal government is engaging in voter suppression.
SMF ¶ 74, n. 13.


                                       3
      Case 1:18-cv-05391-SCJ Document 450-1 Filed 06/29/20 Page 7 of 54




evidence matters. Cognizable claims are required. And, any requested relief

must be manageable. Plaintiffs offer this Court none of the above. Instead,

Count I of the Amended Complaint alleges violations of voters’ rights under

First and Fourteenth Amendments, but virtually all of the activity Plaintiffs

complain of is decided and administered by counties, not State actors. Doc.

No. [41], ¶¶ 158-168. Counts II, III, and V allege State actors intentionally

burdened voters of color’s right to vote, but—in stark contrast to their public

statements—none of Plaintiffs’ representatives could say, under oath, that

the State intentionally discriminated against anyone. Doc. No. [41], ¶¶ 169-

200. Count IV claims voters were deprived due process through voter list

maintenance, but this Court has already held that re-registering to vote is

not an unconstitutional burden. Doc. No. [188] at 27. Count V alleges

violations of Section 2 of the VRA, but here too Plaintiffs have not shown an

underlying burden on voting or that the State causes any such burden.

Finally, Count VI alleges a violation of HAVA but overlooks that only the

federal government may bring a HAVA claim against the State.7




7Unlike other federal voting laws, HAVA creates no private cause of action.
Bellitto v. Snipes, 935 F.3d 1192, 1199 (11th Cir. 2019). While briefly
addressed here, Plaintiffs’ HAVA claims are addressed more fully in
Defendants’ Motion for Summary Judgment on jurisdictional issues.

                                       4
      Case 1:18-cv-05391-SCJ Document 450-1 Filed 06/29/20 Page 8 of 54




      For these unsupported causes of action, Plaintiffs seek nothing short of

a federal takeover of the State’s administration of elections. What the Court

is to do once it oversees the electoral process, however, remains unclear. At

the hearing on the Motion to Dismiss in April 2019, Plaintiffs claimed more

discovery was needed to “crystalize” their requested relief, and intimated that

discovery would show “how the relief would need to be phrased.” Doc. No.

[64], Tr. 76:13–14. More than a year later—after obtaining millions of pages

of documents produced by Defendants, proffering expert testimony of eleven

individuals, conducting repeated depositions of the Secretary of State’s Office

and even Governor Kemp—Georgia finds itself facing another election and

Plaintiffs are no closer to “crystalizing” the relief they believe they are

entitled to. Due to any of these deficiencies, summary judgment is

warranted. Plaintiffs can then focus their political advocacy on the elected

branches of State government.

                          STANDARD OF REVIEW

      Summary judgment is warranted when there are no “genuine

dispute[s] as to any material fact” and the defendant is entitled to judgment

as a matter of law. Fed. R. Civ. P. 56(a). Defendants (as movants) bear the

burden of making this showing, satisfied by demonstrating there “is an

absence of evidence” to support an element of Plaintiffs’ claims. Celotex

                                         5
      Case 1:18-cv-05391-SCJ Document 450-1 Filed 06/29/20 Page 9 of 54




Corp. v. Catrett, 477 U.S. 317, 325 (1986). Evidence and “factual inferences

[are viewed] in the light most favorable” to Plaintiffs (as non-movants).

Johnson v. Clifton, 74 F.3d 1087, 1090 (11th Cir.1996). Once Defendants

satisfy this initial requirement, the burden shifts to the Plaintiffs to show the

existence of a dispute of material fact. Matsushita Elec. Indus. Co. v. Zenith

Radio Corp., 475 U.S. 574, 587 (1986).

                        STATEMENT OF THE CASE

      Defendants incorporate by reference their Statement of Undisputed

Material Facts, which is filed with this Motion.

I.    The wholesale lack of evidence regarding intentional
      discrimination.

      To the extent Plaintiffs sought to show statewide and “[t]ime-tested

voter suppression tactics,” they failed. Doc. No. [41], ¶ 44. From the start,

Plaintiffs celebrated the fact that they had “hundreds” of declarants hailing

from every corner of the state, willing to testify about purported voter

suppression. Discovery revealed a different story. Plaintiffs have provided

308 hand-picked declarations, many of which were obtained well after

Plaintiffs’ Complaint was filed. SMF at ¶ 8. Declarations were produced from

individuals residing in only 42 of Georgia’s 159 counties. The vast majority of

Plaintiffs’ declarants, 67.5%, are concentrated in four Metro-Atlanta counties



                                         6
     Case 1:18-cv-05391-SCJ Document 450-1 Filed 06/29/20 Page 10 of 54




that produced 34.6% of the votes in the 2018 gubernatorial election: Fulton

(79 or 26%); DeKalb (57 declarants or 19%); Gwinnett (38 or 12%), and Cobb

County (34 or 11%). Id. at ¶ 9. The declarations, therefore, provide an

insufficient basis to reach conclusions about statewide and systemic

discrimination.

      Very few declarants even insinuated that they or others faced

intentional discrimination when attempting to vote. Of the handful of

declarants who even mentioned race, none offered reliable testimony that

State Defendants intentionally discriminated against minority groups. See,

e.g., SMF at ¶¶ 42, 57-62.

      The declarants’ testimony is consistent with the sworn testimony of the

Plaintiffs themselves. Despite their public allegations of intentional racial

discrimination, none could say under oath that the Defendants intentionally

discriminated against voters of color. See SMF at ¶¶ 39-40, 43-56. Finally,

only one of Plaintiffs’ experts even considered intentional discrimination.8

SMF at ¶ 74, n.13. But she provided no evidence to support her conclusion

aside from her misunderstanding of state and federal law. Id.




8Defendants have filed motions to exclude each of Plaintiffs’ proffered
experts.

                                       7
      Case 1:18-cv-05391-SCJ Document 450-1 Filed 06/29/20 Page 11 of 54




      In contrast, the Secretary of State’s Office did not equivocate: there is

nothing “[it] do[es] that encourages or allows or suggests any discrimination

in voting.” SMF at ¶ 75. This is not surprising, and Plaintiffs have known it

all along.

II.   The Secretary’s training efforts.

      Plaintiffs assert that Defendants disenfranchised voters by failing to

train county superintendents and poll workers on election law, absentee and

provisional ballot administration, Election Day supplies and polling locations.

Doc. [41], ¶ 164. However, the SEB is under no obligation to train anyone,

which means it cannot be liable for alleged failures to train or to supervise,

and the evidence does not support Plaintiffs’ claims against the Secretary.

      A.     The Secretary’s training program.

      In carrying out his statutory obligations to train election

superintendents and registrars, O.C.G.A. § 21-2-50(a)(11), the Secretary

conducts annual training courses in conjunction with the Georgia Association

of Voter Registration and Election Officials (GAVREO).9 SMF at ¶ 76. These




9The Georgia Association of Election Officials and the Voter Registrars
Association of Georgia were previously two separate entities that
consolidated to form GAVREO. SMF at ¶ 76, n.14.

                                       8
     Case 1:18-cv-05391-SCJ Document 450-1 Filed 06/29/20 Page 12 of 54




training sessions help the superintendents and registrars become certified

and maintain their certification as required by law. Id. at ¶ 77.

      Additionally, the Secretary’s office frequently disseminates various

updates and provides monthly webinars (“3T’s”) for superintendents and

registrars. SMF at ¶ 78. To facilitate the prompt and efficient distribution of

these materials, the Secretary utilizes “Firefly,” a central repository for

training materials and election information, (id. at ¶ 79), and each county is

assigned a liaison who acts as a central point of contact between a county and

the Secretary’s Office. Id. at ¶ 80. Elections Director Chris Harvey testified

that he would often follow-up those communications by telephone, himself.

Id. at ¶ 90.

      Plaintiffs put forth no evidence of an election superintendent who

claims that their training was insufficient or caused constitutional violations.

Instead, their claim relies entirely on the inadmissible report of Kevin

Kennedy, Wisconsin’s former elections administrator. Mr. Kennedy

acknowledges that the Secretary “has developed a large portfolio of training

materials and methods for county superintendents and registrars.” SMF at

¶ 93. He offers two criticisms. First, Kennedy opines that there is a

perceived lack of communication protocol to ensure that local officials receive

and review training information. Doc. No. [167] at 14. Mr. Kennedy did not,

                                        9
     Case 1:18-cv-05391-SCJ Document 450-1 Filed 06/29/20 Page 13 of 54




however, review the index of Firefly files produced by the Defendants or any

of the materials it references. Id. at 13; SMF at ¶ 94. He also cites to no

national standard or comparator that would show constitutional inadequacy

by the State’s communication efforts. Doc. No. [167] at 20; SMF at ¶¶ 97-98.

      Kennedy’s second criticism is that the State should train poll workers

with an accountable, transparent, and “voter-centric” approach. Doc. No.

[167] at 20; SMF at ¶¶ 96, 102-105. However, Wisconsin law differs

significantly from Georgia law in that it requires the Wisconsin Elections

Commission to “prescribe the training” provided to poll workers.10 Wis. Stat.

Ann. § 7.315. Georgia law, on the other hand, provides that only election

superintendents train poll workers, and that the superintendent provide that

training. O.C.G.A. § 21-2-99. On accountability, Mr. Kennedy acknowledged

that Georgia poll workers are subject to a system of accountability. SMF at

¶ 99. Indeed, while Mr. Kennedy complains that in more egregious cases the

election official typically leaves office before the complaint is heard, Doc. No.

[167], pp. 19-20, he agrees that such results tell “you that the process is

working.” SMF at ¶ 99.


10Wisconsin law refers to “inspectors” and “chief inspectors,” which appear to
be akin to poll workers and poll managers in Georgia, respectively. Cf. Wis.
Stat. Ann. §§ 7.37 (inspector duties), 7.36 (chief inspector’s duties).

                                        10
     Case 1:18-cv-05391-SCJ Document 450-1 Filed 06/29/20 Page 14 of 54




      Also contrary to Mr. Kennedy’s report, the Secretary’s poll worker

materials are undisputedly transparent. A simple Google search for “poll

worker Georgia” returns the Secretary’s Poll Worker Training Resource

webpage, which was first disseminated by Secretary Kemp in 2015 and

continuously updated since.11 SMF at ¶ 100. The website also contains tips

for local officials to effectively train poll workers and a host of videos covering

many of the specific situations he opines about. SMF at ¶ 88.

      Finally, Mr. Kennedy’s “voter-centric” critique is largely undefined but

suggests that poll workers should be informed about the importance of

voting. Mr. Kennedy expressly did not opine that Georgia’s training

approach was rooted in anything other than enabling participation for all

voters. SMF at ¶ 102.

            i.     Training on administration of absentee ballots.

      Evidence is also lacking to suggest that Georgia’s training of

superintendents and registrars on absentee ballots is constitutionally

deficient. Doc. [41], ¶164. While some of Plaintiffs’ declarants generally

allege the poll workers were improperly trained, none of the Declarants had



11 Poll Worker Training Resources, Office of the Secretary of State,
https://georgiapollworkers.sos.ga.gov/Pages/default.aspx (last visited Jun. 22,
2020).

                                        11
     Case 1:18-cv-05391-SCJ Document 450-1 Filed 06/29/20 Page 15 of 54




received that training themselves. Their statements are thus inadmissible

speculation of persons who lack direct knowledge, or the required foundation

to draw such conclusions. See Fed. R. Evid. 602, Fed. R. Civ. P. 56(c)(4).12

      Mr. Kennedy’s testimony does not bridge the gap left by the declarants

either. His criticism of Georgia’s absentee ballot training is that more could

be done. Doc. No. [167] at 16; SMF at ¶ 183. He does not opine that county

officials were incorrectly or improperly trained, nor does he cite examples

where specific training was so inadequate as to cause constitutional harm.

            ii.    Training on administration of provisional ballots.

      Plaintiffs next complain that Defendants provide an insufficient

number of provisional ballots to polling places and, through unconstitutional

training, discourage or prevent the use of provisional ballots. Both

contentions are unsupported by the undisputed facts in this case.

      Notwithstanding the law’s clear commitment of those responsibilities to

local officials, the record reflects that State officials do not discourage the use

or offering of provisional ballots. Though Mr. Kennedy only reviewed the

first, the 2018 and 2020 Poll Worker Manuals contain twenty-six pages of




12Defendants reserve all rights to contest the admissibility of any statements
contained in the declarations submitted by Plaintiffs.

                                        12
     Case 1:18-cv-05391-SCJ Document 450-1 Filed 06/29/20 Page 16 of 54




source material detailing the use of provisional ballots. SMF at ¶ 192.

Beyond this, the Secretary’s public webpage instructs: “please, do not

discourage a person eligible to cast a provisional ballot from casting it,

ALWAYS OFFER A PROVISIONAL BALLOT! A good rule to remember is:

when in doubt, give it out.” Id. at ¶ 193.

      Plaintiffs have offered no evidence to suggest the Secretary trains local

officials to do otherwise. Mr. Kennedy, questions why some voters “didn’t get

a provisional ballot,” but he acknowledges that he is “not sure” whether they

were entitled to one. SMF at ¶ 205. The few declarations that do address the

issue are equally inconclusive. Ms. Gwendolyn Lee, a DeKalb County poll

worker in 2018 criticizes DeKalb County (not the State) for what she deems

insufficient training. Id. at ¶ 198. Ms. Alvilynn Callaway voted in Clayton

County, even though she resides in Macon County. Id. at ¶ 199. She is

frustrated because a poll worker offered her a provisional ballot instead of

telling her to return home to Macon County to vote. Id. at ¶ 200. Similarly,

Mr. Jeffrey Marion submitted a declaration largely concerning his long wait

due to a lack of voter access cards at his Gwinnett County precinct. Id. at

¶ 201. Mr. Marion did not want to vote by paper ballot, despite being offered

one. Id. at ¶ 202. This evidence does not show constitutionally infirm

training, or that such training caused widespread constitutional violations.

                                       13
     Case 1:18-cv-05391-SCJ Document 450-1 Filed 06/29/20 Page 17 of 54




      B.    Lines at polling places.

      Plaintiffs make numerous allegations about long lines but their

evidence effectively confirms what Defendants have said all along: long lines

are not a systemic problem in typical elections and are not caused by

constitutionally deficient training. None of Plaintiffs’ evidence discusses

what training could help prevent long lines. For the declarants, only about

63 (of 308) discuss long lines at polling locations. SMF at ¶ 223.13 These

declarants represent only 10 of Georgia’s 159 Counties, with over 75% (49 out

of 63) concentrated in the four Metro-Atlanta counties of Fulton, Cobb,

Gwinnett, and DeKalb. Id. at ¶ 225.14 Similarly, of the approximately 2,300

polling locations across Georgia, (id. at ¶ 227), Plaintiffs have generated

declarations from only a handful of locations with more than two complaints:

Pitman Park Recreational Center in Fulton County (6); Rothwell Baptist

Church in Chatham County (3); Annistown Elementary School in Gwinnett

County (3); and Central United Methodist Church in Fulton County (3). Id.

at ¶ 226. In total, Plaintiffs’ declarants identified only about 49 polling


13  Of these 63, 47 declarants were voters and 16 were “poll watchers” or
other observers working on behalf of the Democratic Party of Georgia or other
political groups. SMF at ¶ 224.
14 The other counties with such declarants are: Clayton, Chatham, Cherokee,

Dougherty, Henry, Houston, and Pickens. Clayton, Houston, and Pickens
Counties had one declarant each. SMF ¶ at 225.

                                       14
     Case 1:18-cv-05391-SCJ Document 450-1 Filed 06/29/20 Page 18 of 54




places where they purportedly witnessed “long lines.” Id. And of that group,

only five individuals arguably allege that long lines directly prevented them

from voting.15 Id. at 228.

      Plaintiffs rely on the testimony of Dr. Stephen C. Graves to show what

their declarations do not: the effect of long lines on minority populations.

SMF at ¶ 212. But Dr. Graves relies on another study (to which he did not

contribute) and its examination of approximately 68 of 373 precincts in

Fulton County (18%) during the 2018 election. Id. at ¶¶ 212, 214. From this

extremely limited study, Dr. Graves concludes that the average wait time at

African American majority16 sites was only 1.6 minutes (96 seconds) longer

than it was for non-African American majority sites. Id. at ¶ 218. Dr. Graves



15 Two of these declarants refused or failed to appear for depositions by
Defendants. SMF at ¶ 228. Their testimony is, at best, unverified and
unreliable. Given the number of declarants (and the insufficiency of
Plaintiffs’ evidence to support their claims regardless) Defendants have so far
not moved to sanction any declarant under Rule 45(e) for failure to appear or
otherwise sought to exclude their testimony at trial. Defendants reserve the
right to move this Court to exclude entirely the testimony of these two
declarants—and all others who failed to appear for duly subpoenaed or
noticed depositions, as well as those Plaintiffs failed to produce—prior to
trial. See, e.g., Compton v. Rent-A-Ctr., Inc., No. CIV-07-972-D, 2008 WL
2553309, at *2 (W.D. Okla. June 17, 2008) (fact witness who did not appear
for deposition “will not be permitted to testify at trial unless Defendant first
has an opportunity to depose him.”).
16 Dr. Graves defines “Black Majority sites” as precincts in which the

“percent of Black registered voters was more . . . than 50%.” SMF at ¶ 218.

                                       15
       Case 1:18-cv-05391-SCJ Document 450-1 Filed 06/29/20 Page 19 of 54




made no finding regarding “a statistically significant relationship between

the percentage of African American share and the wait time at the polls;” nor

did he conclude that the 68 polling locations in the study were representative

of Fulton County generally. Id. at ¶¶ 219-20. This is not nearly enough

evidence to show of systemic “voter suppression” through long lines.

III.   Polling place changes.

       Plaintiffs further contend Defendants “promote” polling place closures.

Doc. No. [41] at ¶ 42. Once again, Plaintiffs ignore that the General

Assembly provided local governments and local election superintendents with

the exclusive authority to open, close, or otherwise relocate polling locations.

O.C.G.A. § 21-2-265(a); SMF at ¶ 240. The only involvement of the Secretary

is to receive notice of a polling-location change. O.C.G.A. § 21-2-265(c); SMF

at ¶ 244. Plaintiffs have provided no evidence addressing training about

polling-location changes.

       The evidence in the record does, however, show that Defendants do

nothing to actively encourage their closure, and they certainly engage in no

activity to close polling places in minority-majority areas (intentionally or

otherwise). The Secretary’s interaction with local officials is limited to

reiterating the demands of Georgia law regarding notice and timing. See, e.g.,

SMF at ¶ 244. Indeed, the Office of the Secretary of State acknowledges the

                                       16
     Case 1:18-cv-05391-SCJ Document 450-1 Filed 06/29/20 Page 20 of 54




decision is the counties’ to make, but the Secretary often cautions against the

closing of polling locations, encourages counties to carefully consider any such

decision and “take into consideration the convenience of the voters and the

public interest.” Id. at ¶ 246.

         The Secretary’s efforts are supported by Plaintiffs’ own declarants.

Many acknowledged it is their county that closed the polling location, not the

State. See, e.g., SMF at ¶ 241. Some were aware of legitimate reasons for the

closures. See, e.g., id. at ¶ 242. Others were simply mistaken about their

polling location. Id. at ¶ 243. Some contained only inadmissible speculation

and concessions that everyone could vote despite polling location changes. Id.

at ¶4.

         Finding no support from their fact witnesses, Plaintiffs offer the expert

testimony of Dr. Michael C. Herron who opines that “[t]he adjustments made

to Georgia’s polling places between 2014 and 2018 were not racially neutral.”

SMF at ¶ 233. Dr. Herron takes no position, however, as to: (1) who is

responsible for closing polling places; (2) why polling locations were changed;

(3) whether State or County officials had knowledge of the alleged impacts of

changing polling locations; or (4) State Defendants’ intent. Id. at ¶¶ 234-36.

His research also shows that any differences between African American



                                         17
       Case 1:18-cv-05391-SCJ Document 450-1 Filed 06/29/20 Page 21 of 54




voters and voters of color are minimal, and in some cases, white voters bore

more of the proportional brunt of polling location changes. Id. at ¶ 237.

IV.    Georgia’s list-maintenance efforts.

       State and Federal law require the Secretary ensure that voter rolls

contain only eligible Georgia voters. To these ends, the Secretary places

registered voters on one of three lists: active status, inactive status, cancelled

status.17 Active and inactive status voters can vote without re-registering,

and those in cancelled status only need to register again. SMF at ¶¶ 113,

121.

       This Court has seen Plaintiffs’ evidence on list maintenance before. In

December, Plaintiffs moved for a temporary restraining order and

preliminary injunction to halt the Secretary’s execution of his list-

maintenance obligations, Doc. No. [164], which the Court denied. Doc. No.

[188]. At that time, Plaintiffs identified eight voters who, they said,

improperly would be moved from inactive to cancelled status under the

State’s execution of the list-maintenance policy.18 SMF at ¶ 127. Of those


17 As the Court explained in its order on Plaintiffs’ Preliminary Injunction
Motion, this is not a “purge” in any form of the word either—voters are not
deleted or removed from the registration system. Doc. No. [188]; see also SMF
at ¶ 120.
18 Plaintiffs did not call any of these eight people to testify at the

preliminary-injunction hearing. Nothing in the evidentiary record indicates

                                        18
     Case 1:18-cv-05391-SCJ Document 450-1 Filed 06/29/20 Page 22 of 54




eight, four actually were in active status and not subject to being moved to

cancelled status. Id. at ¶ 128. The remaining four properly were moved to

cancelled status in accordance with state law, and one of those four

subsequently was moved to inactive status at the Secretary’s direction. Id. at

¶ 129.

      Plaintiffs’ expert, Dr. McDonald, did not offer much to support

Plaintiffs’ claims either. He found that on the list of voters to be moved to

cancelled status, white voters were overrepresented and African-American

voters were underrepresented when compared to their presence on voter file

as a whole. SMF at ¶ 123. As a percentage of their total in the entire voter

file, a smaller proportion of African-American voters were also on the inactive

list for reason of “no contact,” versus their proportion of the voter file. Id. at

¶ 124.

V.    Georgia’s HAVA-Match program.

      Georgia’s voter-verification law crosschecks a voters’ identifying

information with information on file with the Georgia Department of Driver

Services (“DDS”) or United States Social Security Administration (“SSA”), as

required by 52 U.S.C. § 21083(a)(5). See O.C.G.A. § 21-2-220.1(b). If there is



whether these eight people have any relationship with any of the Plaintiffs or
Plaintiffs’ alleged voting-related outreach work.

                                        19
     Case 1:18-cv-05391-SCJ Document 450-1 Filed 06/29/20 Page 23 of 54




no match, the voter is registered as “Missing ID Required” or “MIDR.” Voters

classified as MIDR are placed on the rolls as an active voter and can vote

with proper identification. See O.C.G.A. § 21-2-220.1(b). Separately, an

applicant may be placed in “pending” status if information on file indicates

that he or she is not a United States citizen. See O.C.G.A. § 21-2-216(g).

      Plaintiffs wrongly allege that this “policy prevented 53,000 Georgians

from having their registrations accepted” shortly before the 2018 election.

Doc. No. [41] ¶¶ 86-87. The evidence shows something different. Of the 308

declarants Plaintiffs identified in this case, it appears that two described

voting experiences that touched on the voter-verification law. One voted

within ten minutes of arriving at the polling station. SMF at ¶ 156. The

other voted the same day. Id. at ¶ 164. Both voted before HB 316’s changes

to the HAVA-match process.

      Plaintiffs are forced to rely on two experts to show a constitutional

injury. One, Dr. Kenneth Mayer, a political science professor in Wisconsin,

identified a racial disparity arising from the State’s policies, but he was not

able to identify any cause of the disparity, as he could not determine

“whether someone is in that status and shouldn’t be . . . .” SMF at ¶ 169

(emphasis added). And, Dr. Mayer only made comparisons to the entire voter

file in finding a disparity, not the number of registrants in any particular

                                       20
     Case 1:18-cv-05391-SCJ Document 450-1 Filed 06/29/20 Page 24 of 54




time period (such as the universe of registrants after the adoption of HB 316).

Id. at ¶ 170.19

              ARGUMENT AND CITATION TO AUTHORITY

I. Plaintiffs’ fundamental right to vote claims fail (Count I).

      Plaintiffs assert that various acts and omissions of Defendants impose

an unconstitutional burden on Georgian’s right to vote. Doc. No. [41] ¶¶ 158-

168. This claim requires Plaintiffs to first identify a burden. Crawford v.

Marion Cty. Election Bd., 553 U.S. 181, 205 (2008) (Scalia, J., concurring in

judgment). Then, as this Court has previously noted, the analysis shifts to

considering the “character and magnitude” of the asserted injury against the

interests of the State. Doc. No. [188] at 21 (citing Anderson v. Celebrezze,

460 U.S. 780, 789 (1983)). “If a State’s election law imposes only ‘reasonable,

nondiscriminatory restrictions’ upon the First and Fourteenth Amendment

rights of voters, ‘the State’s important regulatory interests are generally

sufficient to justify’ the restrictions. Burdick, 504 U.S. at 434 (citing

Anderson, 460 U.S. at 788).” Id. The burden of proof and persuasion remains




19 Dr. McCrary relied in part on Dr. Mayer’s analysis in reaching his
conclusions on the voter-verification process. SMF at ¶ 172. But Dr.
McCrary never reviewed or considered H.B. 316 and its effect on Georgia’s
matching process. Id.

                                        21
     Case 1:18-cv-05391-SCJ Document 450-1 Filed 06/29/20 Page 25 of 54




on Plaintiffs at all times. Common Cause/Georgia v. Billups, 554 F.3d 1340,

1353 (11th Cir. 2009).

      As an initial matter, the nature of Plaintiffs’ claims make it difficult to

apply traditional Anderson-Burdick (Count I) and Fifteenth Amendment

(Count II) precedent. Most cases arising under these theories involve a

challenge to a particular statute, regulation, or official policy; Plaintiffs

largely challenge alleged non-action. See, e.g., Crawford, 553 U.S. at 181

(applying Anderson-Burdick analysis to photo identification requirement);

Baker v. Carr, 369 U.S. 186, 208 (1962) (applying Fifteenth Amendment state

apportionment statute). This leaves Plaintiffs, for the most part, in search of

a court order to “do more,” which is not obtainable relief in federal court.

See Gwinnett Cty. NAACP v. Gwinnett Cty. Bd. of Registration & Elections,

1:20-CV-00912-SDG, 2020 WL 1031897, at *7 (N.D. Ga. Mar. 3, 2020).

      A.    Alleged lack of resources for polling places.

      Plaintiffs failed to set forth evidence to support their claim that

Defendants caused a systemic, unconstitutional burden by failing to provide

polling locations with sufficient “tools for voting,” including equipment,

provisional ballots, and paper ballots. Doc. No. [41], ¶¶ 163, 164, 176, 189-90.

But neither the Secretary nor the SEB Members have a legal obligation to

equip county election offices with provisional ballots or paper ballots.

                                        22
     Case 1:18-cv-05391-SCJ Document 450-1 Filed 06/29/20 Page 26 of 54




O.C.G.A. § 21-2-238 (superintendent responsible for printing ballots); Ga.

Comp. R. & Regs. 183-1-12-.18(3) (superintendent to provide polling places

with “adequate supply” of provisional ballots). Moreover, SEB rules require

counties to be prepared to timely resupply polling places with provisional

ballots while voting is occurring. Ga. Comp. R. & Regs. 183-1-12-.18(3).

      Regardless, Plaintiffs claim that the 2018 election included an

insufficient number of old voting machines in polling locations is moot, and

there is no evidence of a systemic failure by the BMDs. Doc. No. [41] at ¶¶

121-22. In addition, HB 316 requires there to be at least one voting machine

per every 250 voters. O.C.G.A. § 21-2-367(b). The Amended Complaint

contains no allegations to challenge this statute, nor have Plaintiffs provided

any evidence of its inadequacy. There is also no evidence of a county official’s

request for resources going unheeded. Thus, there is no policy on supplies

that burdens Plaintiffs’ rights, no evidence of a burden, and no evidence of

Defendants causing any harm.

      B.    Alleged failure to train.

      Plaintiffs bring what appears to be the first failure to train case

involving elections in the Eleventh Circuit. The claims are divided into two

types. The first alleges failures to train poll workers on election laws

generally, Doc. No. [41] ¶¶ 163, 175, 189, absentee ballots, id., ¶¶ 164, 176,

                                        23
     Case 1:18-cv-05391-SCJ Document 450-1 Filed 06/29/20 Page 27 of 54




190, and provisional ballots, id., ¶ 164. The other allegations involve failure

to train superintendents on issues that they decide directly, including:

methods to reduce lines at polling locations, id., ¶¶ 164, 176, 190; having a

sufficient number of paper ballots, id., ¶¶ 164, 170, 190; and having sufficient

precincts. Id. ¶¶ 176, 190.

      As a threshold matter, Plaintiffs have failed to show an underlying

unconstitutional burden on voting, which is a prerequisite for a failure to

train or supervise claim fails. Knight v. Miami-Dade Cty., 856 F.3d 795, 821

(11th Cir. 2017). Beyond this, there is also insufficient evidence on the other

elements of the claim. The Supreme Court has described failure to train

claims as the “most tenuous” of civil rights causes of action. Connick v.

Thompson, 563 U.S. 51, 61 (2011). To overcome summary judgment,

Plaintiffs must show: (1) a constitutional injury, (2) caused by the Secretary’s

acts, (3) which constitute deliberate indifference to the need to train

superintendents or poll workers. City of Canton, Ohio v. Harris, 489 U.S.

378, 389 (1989) (citation omitted). Respondeat superior theory does not

apply. Brown v. Crawford, 906 F.2d 667, 671 (11th Cir. 1990).

      Liability attaches “[o]nly where a failure to train reflects a ‘deliberate’

or ‘conscious’ choice,” id., and deliberate indifference “is a stringent standard

of fault, requiring proof that a [governmental] actor disregarded a known or

                                        24
     Case 1:18-cv-05391-SCJ Document 450-1 Filed 06/29/20 Page 28 of 54




obvious consequence of his action.’” Connick, 563 U.S. at 61 (citing Bd. of

Comm’rs of Bryan Cty. v. Brown, 520 U.S. 397, 403 (1997)). To be known or

obvious, policymakers must be on notice of “obvious, flagrant, rampant” and

ongoing constitutional violations that existing training does not represent.

Brown, 906 F.2d at 671. Further, to be constitutionally deficient, the

challenged training must knowingly diverge from a known “accepted

standard.” See Owaki v. City of Miami, 491 F. Supp.2d 1140, 1162 (S.D. Fla.

2007); see also Eberhardinger v. City of York, 341 F. Supp. 3d 420, 430 (M.D.

Pa. 2018), aff’d 782 F. App’x 180 (3d Cir. 2019).

      While the Eleventh Circuit has not applied failure to train and failure

to supervise theories in the context of elections, other courts have applied

Harris’s and Connick’s test such claims. See, e.g., Minnesota Majority v.

Mansky, 708 F.3d 1051, 1060 (8th Cir. 2013); Acosta v. Democratic City

Comm., CV 17-1462, 2018 WL 4178522, at *11 (E.D. Pa. Aug. 30, 2018), aff’d

767 Fed. Appx. 392 (3d Cir. 2019); Hunter v. Hamilton Cty. Bd. of Elections,

850 F. Supp. 2d 795, 844-46 (S.D. Ohio 2012). Defendants have found no

other analytical framework that has been applied in these circumstances.20


20 Failure to supervise and failure to train theories are similar, and courts
have blended the two causes of action. Kerr v. City of W. Palm Beach, 875
F.2d 1546, 1555 (11th Cir. 1989). The Eleventh Circuit described a failure to
supervise claim as one that alleges that the (1) “supervisor personally

                                       25
     Case 1:18-cv-05391-SCJ Document 450-1 Filed 06/29/20 Page 29 of 54




            i.    Claims regarding poll worker training.

      Plaintiffs’ allegations about training poll workers never make it out of

the starting gate, because Defendants are not responsible for training poll

workers—superintendents are. Compare O.C.G.A. §§ 21-2-50(11) (duties of

the Secretary of State) with 21-2-99(a) (superintendents’ duties to train poll

workers). Cases have held government officials responsible for the acts of

their employees. See, e.g., Monell v. Dep’t of Soc. Servs. of City of New York,

436 U.S. 658, 694 (1978). Defendants have not, however, found any case

where a government official is liable for the acts of third parties that he or

she does not employ, appoint, or directly train.21

      This is for good reason. The law does not impose constitutional liability

for governments because they do not exceed their statutory obligations. Cf.

Gwinnett Cty. NAACP, 2020 WL 1031897, at *6-7. Duty is a critical element

to any constitutional tort, and it is also necessary to show that the



participates in the alleged constitutional violation or when there is a causal
connection between the actions of the supervising official and the alleged
constitutional deprivation;” and (2) the deprivations are “widespread …
obvious, flagrant, rampant and of continued duration.” Brown, 906 F.2d at
671.
21 This Court’s Order on Defendants’ Motion to Dismiss addressed this point

by citing Luckey v. Harris, 860 F.2d 1012, 1015-16 (11th Cir. 1988). Doc. No.
[68] at 72. Luckey, however, addresses an exception to the Ex Parte Young
doctrine not the elements of a failure to train or supervise claim. 860 F.2d at
1013, 1016.

                                       26
     Case 1:18-cv-05391-SCJ Document 450-1 Filed 06/29/20 Page 30 of 54




Defendants (and not third parties) caused Plaintiffs’ alleged harm.22 To hold

otherwise would impose a new-found training responsibility upon state

election officials when no statute has.

      Plaintiffs’ theory runs headfirst into another problem: the Eleventh

Amendment, a jurisdictional defense that precludes states from being sued in

federal court on the “basis of state law.” Doc. No. [188] at 12-13 n.11 (citing

Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 117 (1984)). This

Court already denied Plaintiffs’ Motion for Preliminary Injunction on these

grounds, and the same reasoning applies to Defendants’ Motion for Summary

Judgment. As before, the Secretary reads Georgia law one way, specifically

as imposing on superintendents the duty to train poll workers. Plaintiffs

read the law differently and seek to impose federal liability based on their

contrary interpretation. Thus, once again, “the gravamen of the Plaintiffs’

pending motion appears to be that the Secretary of State (and therefore the



22 In the Order on the Motion to Dismiss, this Court instructed the parties to
address the Eleventh Circuit’s decision in Dollar v. Haralson County, 704
F.2d 1540, 1543 (11th Cir. 1983). Doc. No. [68] 71-72 n.25. Dollar correctly
recognizes that 42 U.S.C. § 1983 “is not self-executing, in that the statute
itself creates no substantive rights.” 704 F.2d at 1543. Thus, the focus of
liability is whether a duty “exists between the parties that the community
will impose a legal obligation upon one for the benefit of the other.” Id. State
law “inform[s but does] not control[]” the issue. Id. at 1544. As discussed,
State law does not support Plaintiffs’ legal theories.

                                          27
     Case 1:18-cv-05391-SCJ Document 450-1 Filed 06/29/20 Page 31 of 54




State of Georgia) has improperly interpreted and failed to adhere to

Georgia’s” election laws, which means any interpretation by this Court will

violate the Eleventh Amendment.” Doc. No. [188] at 16.

      Even if this Court looks beyond the jurisdictional implications of

Plaintiffs’ legal theory, a Georgia court would likely agree with the

Secretary’s interpretation. First, the statutory text describing the Secretary

as the “Chief Election Official,” O.C.G.A. § 21-2-50(b), imposes no duties other

than ensuring compliance with HAVA. O.C.G.A. § 21-2-50.2. Second, in

Georgia, the more specific statute typically controls. See Bellsouth

Telecommunications, LLC v. Cobb Cty., 305 Ga. 144, 147, 824 S.E.2d 233,

239 (2019). The only (and therefore, most specific) statute addressing the

training of poll workers mentions only superintendents. O.C.G.A. § 21-2-

99(a). Third, had the General Assembly wanted the Secretary to train poll

workers, it would have expressly said so.23 See Deutsche Bank Nat. Tr. Co. v.

JP Morgan Chase Bank, N.A., 307 Ga. App. 307, 311, 704 S.E.2d 823, 828

(2010). Finally, Georgia courts recognize divisions of power between county



23Even Democratic legislators recognize the centrality of county election
administration: in the wake of the 2020 primary, the Fulton County
delegation in the Georgia General Assembly introduced HB 1202, which
seeks to abolish and reconstitute the Fulton County Board of Elections. See
http://www.legis.ga.gov/Legislation/20192020/193609.pdf

                                       28
     Case 1:18-cv-05391-SCJ Document 450-1 Filed 06/29/20 Page 32 of 54




and state officeholders, which belies Plaintiffs’ unitary executive argument.

Compare Lindey v. Guhl, 237 Ga. 567, 570, 229 S.E.2d 354, 358 (1976)

(describing counties’ “broad discretion” to exercise power) with Piedmont

Cotton Mills v. Ga. Ry. & Elec. Co., 131 Ga. 129, 62 S.E.2d 52, 60 (1908)

(addressing Secretary’s limited authority to grant charters). Combined with

the Jacobson decision discussed in Defendants’ other motion for summary

judgment, the weight of precedent is against Plaintiffs’ attempt to expand the

Secretary’s authority (and liability) by implication.24 Jacobson v. Florida

Sec’y of State, 957 F.3d 1193, 1207-1212 (11th Cir. 2020).

      Beyond these legal flaws with Plaintiffs’ claims, inadequate factual

showings foreclose relief. Plaintiffs can point to no evidence of widespread or

systemic constitutional violations regarding poll workers’ application of any

specific election laws, including those governing absentee and provisional

ballots specifically. Supra, pp. 12-13; SMF at ¶¶ 82-105, 183, 189-206. Thus,

there is no injury and, consequently, no Anderson-Burdick claim.



24 Plaintiffs may also rely on Grizzle for the idea that the Secretary is
responsible for every aspect of a Georgia election. But Grizzle’s holding arose
in the context of whether the Secretary was a proper party to the suit. Grizzle
v. Kemp, 634 F.3d 1314, 1318–19. The Eleventh Circuit has since decided
Jacobson, which concerns traceability to State officials for the actions of local
elections officials. 957 F.3d at 1207-12. It is also important to note that no
Georgia court has adopted Grizzle’s reasoning.

                                       29
     Case 1:18-cv-05391-SCJ Document 450-1 Filed 06/29/20 Page 33 of 54




      Even if an injury were shown, there is no evidence of deliberate

indifference by Defendants. Nothing provides a basis to decide Defendants

were on notice of “obvious, flagrant, rampant” constitutional violations by

Georgia’s poll workers. Brown, 906 F.2d at 671. Nothing demonstrates a

conscious choice by Defendants to continue a “’policy of inaction’ in light of

[such] notice.” Connick, 563 U.S. at 51 (citing Harris, 489 U.S. at 395). To

the contrary, the evidence now before this Court shows, robust, significant,

and annually updated training efforts.

      That training is criticized only by Mr. Kennedy, who basically opined

that the State could “do more” or “do better” by adopting Wisconsin’s

approach to election training. SMF at ¶ 96-105. Regardless, liability does

not attach because a government entity could do “better or more.” Harris,

489 U.S. at 391; see also Connick, 563 U.S. at 67. Moreover, Kennedy’s

inability to articulate a national or otherwise “accepted standard” is fatal to

Plaintiffs’ claim. See, e.g., Owaki, 491 F. Supp.2d at 1162; Eberhardinger,

341 F. Supp. 3d at 430.

            ii.    Claims regarding superintendents’ training.

      Plaintiffs claim that the Secretary has been deliberately indifferent to

the need to train superintendents on: training poll workers, lines at polling

locations, sufficient paper ballots, and sufficient precincts. Doc. No. [41] at ¶

                                        30
     Case 1:18-cv-05391-SCJ Document 450-1 Filed 06/29/20 Page 34 of 54




139. Again, the SEB has no obligation to train superintendents, though the

Secretary does. Compare O.C.G.A. §§ 21-2-50(a)(11) (imposing obligation on

the Secretary) with 21-2-31 (describing duties of SEB). But there is no

evidence that suggests widespread problems with sufficient resources, or that

the Defendants’ training materials are deliberately indifferent to any alleged

issues.

      On claims about long lines, Plaintiffs’ evidentiary failures are

numerous. SMF at ¶¶ 207-232. No evidence shows that lines themselves are

“widespread” and indicative of systemic failures to train or supervise. Kerr v.

Miami-Dade Cty., 856 F.3d 795, 820 (11th Cir. 2017). Nor have Plaintiffs

provided evidence that Defendants’ training caused lines, or that Defendants

knew insufficient training caused long lines and “continued [to] adhere to

constitutionally deficient training.” Connick, 563 U.S. at 62. Indeed, neither

Kennedy nor Graves address causation, and res ipsa is not a valid theory for

constitutional violations. SMF at ¶¶ 69, 221; Brown, 906 F.2d at 671.

      The same is true for Plaintiffs’ claims about polling locations. There is

no evidence that a polling-location change prevented anyone from voting or

that Georgia counties moved polling locations for improper reasons. SMF at

¶¶ 233-42. Plaintiffs also failed to provide any evidence on the Secretary’s

training about polling closures, or that the training caused any harm. Id.

                                      31
     Case 1:18-cv-05391-SCJ Document 450-1 Filed 06/29/20 Page 35 of 54




¶¶ 245-46, 250. There is just Dr. Herron’s report, and he takes no position on

what State officials knew or who is responsible for changing polling locations.

Id. at ¶ 239.

      C.      Plaintiffs’ claims regarding list maintenance.

      Summary judgment is also appropriate on Plaintiffs’ list maintenance

claims, Doc. No. [41], ¶ 163, because Plaintiffs have not provided evidence of

a constitutional burden. See, infra, pp. 36-39. Alternatively, as this Court

has previously held, any burden on Plaintiffs’ right is minimal and

outweighed by three important state interests: (1) maintaining a reliable list

of electors; (2) applying the law as written; and (3) eliminating voter

confusion and improving Election Day operations. Doc. No. [188] at 27-29.

The evidence has not changed since December, and there has been no

intervening change in law that allows Plaintiffs to escape summary

judgment.25




25 The Court accurately noted that the State’s method of voter-list
maintenance, both before and after H.B. 316, was contemplated by the
federal NVRA and upheld as compliant with federal law in Husted v. A.
Philip Randolph Inst., 138 S. Ct. 1833, 1842 (2018).

                                        32
      Case 1:18-cv-05391-SCJ Document 450-1 Filed 06/29/20 Page 36 of 54




II.   Plaintiffs’ claim that facially neutral laws violate the Fifteenth
      Amendment fails since they show neither disparate impact nor
      discriminatory purpose (Count II).

      The Fifteenth Amendment prevents states from enacting election laws

that discriminate on the basis of color. See City of Mobile, Ala. v. Bolden, 446

U.S. 55, 61 (1980). Plaintiffs’ challenge to facially neutral laws and policies

requires evidence of (1) a disparate racial impact caused by State policies;

and (2) a “racially discriminatory purpose chargeable to the state.” Lucas v.

Townsend, 967 F.2d 549, 551 (11th Cir. 1992). As discussed more fully in

Section V, Plaintiffs have not provided evidence of any alleged disparate

racial impact on anything but absentee ballot rejection rates, polling closures,

and HAVA-match. Of the remaining claims, Plaintiffs have not shown

evidence that Defendants knew of the disparities and chose to ignore them.26

There is no evidentiary basis on which to conclude that there is any racially

discriminatory purpose chargeable to the State. Id.

      Defendants suspect Plaintiffs may rely on their mischaracterization of

two statements made by Governor Kemp at campaign events in 2014 and

2018. See Doc. Nos. [131-2], [154] at 12-14. What those comments show is

political respect for Plaintiffs’ efforts in registering new voters (in light of


 In the case of polling location changes, Plaintiffs have not shown that
26

Defendants caused any harm.

                                         33
       Case 1:18-cv-05391-SCJ Document 450-1 Filed 06/29/20 Page 37 of 54




Georgia’s easy voter registration)—Governor Kemp was simply imploring his

political party to do the same. Reliance on such statements as a legal matter

is problematic, to say the least, using campaign speech to prove government

motive raises serious First Amendment concerns and requires engaging in

disfavored “judicial psychoanalysis.” Washington v. Trump, 858 F.3d 1168,

1173-74 (9th Cir. 2017) (Kozinski dissenting) (citation omitted). See also

Trump v. Hawaii, 138 S.Ct. 2392, 2418-20 (2018).

       In any event, Plaintiffs possess nearly 2 million pages of documents

reflecting official action of the Office of the Secretary of State. None of those

documents suggest the significance Plaintiffs attribute to the Governor’s

statements, nor do they show any action consistent with Plaintiffs’

misinterpretation of those statements.

III.   Plaintiffs’ Equal Protection claims also fail (Count III).

       Plaintiffs raise two types of Equal Protection claims. The first

challenges the same procedures as Counts I and II, and alleges that these

procedures treated voters of color differently from white voters. Doc. No. [41],

¶¶ 189-90. The second Equal Protection claim is that Georgia’s election laws

have “different standards for administering elections or for counting ballots

in different counties,” which arbitrarily discriminate against voters generally.

Id., ¶¶ 194-98.

                                       34
     Case 1:18-cv-05391-SCJ Document 450-1 Filed 06/29/20 Page 38 of 54




      Regarding Plaintiffs’ Equal Protection claims grounded in racial

impact, those claims challenge facially neutral laws. Accordingly, Plaintiffs

must show more than a disproportionate effect on voters of color; they must

also show evidence of discriminatory intent. Rogers v. Lodge, 458 U.S. 613,

618 (1982); see also Democratic Exec. Comm. v. Lee, 915 F.3d 1312, 1319, n.9

(11th Cir. 2019) (distinguishing traditional equal protection claims which

require discriminatory animus from Anderson-Burdick claims). Intent can be

shown if the policy or action is “unexplainable on grounds other than race.”

Vill. of Arlington Heights v. Metro. Hous. Dev. Corp., 429 U.S. 252, 266

(1977). As discussed, few of Plaintiffs’ challenged acts have any disparate

impact on voters of color. But, Plaintiffs Equal Protection claims fail

regardless because there is no evidence of discriminatory animus.

      Plaintiffs’ claims regarding uniformity also fail, for three reasons. First,

they have offered no concrete allegation of varying practices between

counties, much less any concrete evidence that varying practices amount to

valuing the vote of one over another. Second, they have articulated no injury

that flows from the alleged differing practices in Georgia counties,

particularly since the enactment of HB 316. Third, Plaintiffs have not shown

erroneously different applications of law, nor have they shown that

Defendants caused differing policies to apply across the State. Thus,

                                       35
      Case 1:18-cv-05391-SCJ Document 450-1 Filed 06/29/20 Page 39 of 54




Plaintiffs’ claim must be dismissed since they have not even cleared the most

basic hurdle of constitutional torts—alleging an injury.

IV.   Plaintiffs’ Procedural Due Process claim is unsupported (Count
      IV).

      Plaintiffs also allege that Georgia’s list-maintenance process violates

procedural due process by not providing adequate pre- and post-deprivation

process. Doc. No. [41] ¶¶ 202-08. To succeed on this claim, Plaintiffs must

show: “(1) a deprivation of a constitutionally protected liberty or property

interest; (2) state action; and (3) constitutionally inadequate process.”

Grayden v. Rhodes, 345 F.3d 1225, 1232 (11th Cir. 2003) (citation omitted).

The analysis can begin and end with the text of the statute and not rely on

“’hypothetical’ or ‘imaginary’ cases.” Wash. State Grange v. Wash. State

Republican Party, 552 U.S. 442, 450 (2008).

      Under Georgia law, before a voter is placed into canceled status, two

different clocks must both run. The first moves a voter from the active list to

the inactive list if a voter (1) has had no contact with the election

superintendent in the preceding five calendar years, and (2) then does not

return a confirmation notice. O.C.G.A. § 21-2-234(a); see also SMF at ¶ 111.

The second clock begins when a voter is moved from the inactive to cancelled

status upon (1) having no further contact with election officials for an


                                        36
     Case 1:18-cv-05391-SCJ Document 450-1 Filed 06/29/20 Page 40 of 54




additional two federal election cycles, and (2) not returning a second

confirmation letter. O.C.G.A. § 21-2-235(a), (b); see also SMF at ¶¶ 116-18.

      Voters in inactive status have been deprived of nothing: they can vote

and sign petitions, and these acts will move them to active status. O.C.G.A.

§§ 21-2-235(d) and (a); see also SMF at ¶¶ 112-15. Plaintiffs’ claims,

therefore, logically address only voters in cancelled status. Those voters have

adequate process before and after being placed in cancelled status. In

addition, Plaintiffs’ proposed solution—same day voter registration—would

be too significant a burden.27 Doc. No. [41] ¶ 77.

      When deciding the adequacy of due process, courts consider three

factors: (1) the private interest affected; (2) the risk of erroneous deprivation,

along with the value of additional or substitute procedural safeguards; and

(3) the government’s interest, including the function involved and the fiscal

and administrative burdens of the additional or substitute procedural

requirement. Mathews v. Eldridge, 424 U.S. 319, 335 (1976). Plaintiffs

cannot overcome summary judgment on the second and third elements.




27In contrast, when Ohio eliminated same-day registration, the Sixth Circuit
found it was only a minimal burden on the right to vote. Ohio Democratic
Party v. Husted, 834 F.3d 620, 630 (6th Cir. 2016).

                                        37
     Case 1:18-cv-05391-SCJ Document 450-1 Filed 06/29/20 Page 41 of 54




      First, the risk of erroneous deprivation is minimal. The time in which

the “two clocks” run covers at least ten years: five preceding “calendar years”

before the odd-numbered year in which the change is made (the sixth year),

followed by two general election cycles.28 During that time, voters receive

two mailed notices informing them of their rights and asking only that the

mail be returned (with postage already paid), and renewing drivers’ licenses

affords another opportunity to use Georgia’s automatic voter registration

scheme. O.C.G.A. § 40-5-32(a)(1) (“driver’s license shall expire on the

licensee’s birthday in the eighth year following the issuance of such license”).

Likely for this reason, Plaintiffs have shown few, if any, instances of

erroneous deprivation. Hypothetical or rare cases are insufficient to

establish liability. Mathews, 424 U.S. at 344. Plaintiffs’ proffered expert, Dr.

McDonald, provides no help to Plaintiffs in this regard either. He offered no

opinion as to whether the change in status of any voters on the list was

legally improper. SMF at ¶ 125. This alone is fatal to Plaintiffs’ claims.

      Second, as this Court has already held, Defendants have important

interests in maintaining reliable and accurate lists of electors. See Doc. No.



28Since list-maintenance activity occurs in an odd-numbered year, the two
general election cycles cover three years: the following year (first general
election), the next odd-numbered year, and the second general election.

                                       38
     Case 1:18-cv-05391-SCJ Document 450-1 Filed 06/29/20 Page 42 of 54




185 at 4; see also SMF at ¶¶ 106-09. Plaintiffs’ proposed same-day voter

registration would be a wholesale change to Georgia election laws that only

21 states have adopted.29 Requiring Georgia counties to permit same-day

registration would also be burdensome. In addition to running an election on

Election Day, state and county officials would be required to accept and

process voter registration applications, including verifying information of

registrants, and the voter could still be ineligible to cast a ballot at the

particular polling place. The increased potential for voter fraud is also a

problem with Plaintiffs’ proposal, as the limitations on real time knowledge

increases the possibility that someone could register and vote in one county

and then do the same in an adjacent county before the first vote is recorded.

For any of these reasons, this Court should grant summary judgment on

Plaintiffs’ procedural due process claim.

V.    Plaintiffs’ claims under Section 2 of the Voting Rights Act are
      void of factual and legal support (Count V).

      Section 2 of the Voting Rights Act prohibits jurisdictions from

“impos[ing] or appl[ying]” any “voting qualification or prerequisite to voting

or standard, practice, or procedure . . . which results in a denial or


29National Council of State Legislatures, Same Day Voter Registration (June
28, 2019), available at https://www.ncsl.org/research/elections-and-
campaigns/same-day-registration.aspx

                                        39
     Case 1:18-cv-05391-SCJ Document 450-1 Filed 06/29/20 Page 43 of 54




abridgement of the right of any citizen of the United States to vote on account

of race or color[.]” 52 U.S.C. § 10301(a). The undisputed facts demonstrate

that Georgia’s administration of its elections do not result in the denial or

abridgement of the right to vote of any citizen in violation of Section 2.

      “The essence of a Section 2 claim is that a certain electoral law,

practice, or structure interacts with social and historical conditions to cause

an inequality in the opportunities enjoyed by black and white voters to elect

their preferred representatives.” Thornburg v. Gingles, 478 U.S. 30, 47 (1986)

(emphasis added). Section 2 claims are either based on (1) vote dilution,

which challenges district boundaries; or (2) vote denial, which challenges

specific election practices. League of Women Voters of N.C. v. North Carolina,

769 F.3d 224, 239 (4th Cir. 2014); Veasey v. Abbott, 830 F.3d 216, 244 (5th

Cir. 2016); Ohio Democratic Party v. Husted, 834 F.3d 620, 636-37 (6th Cir.

2016). Plaintiffs raise a vote-denial claim.30

      While the parameters of vote-dilution claims are clear, no such clarity

exists for the proper standard for vote-denial claims. Veasey, 830 F.3d at 244.



30 Plaintiffs explained in July 2019 that they were not challenging any
district boundaries in this litigation. Doc. No. [84] at 30:17-19. Despite asking
for data specifically for a Section 2 analysis at that same July status
conference, Doc. No. [84] at 18:5-20:4, none of Plaintiffs’ experts used this
data to conduct any racial-polarization analysis for this case.

                                        40
     Case 1:18-cv-05391-SCJ Document 450-1 Filed 06/29/20 Page 44 of 54




The Supreme Court has not yet addressed the proper standard for a vote-

denial claim under Section 2, and the circuits are split.31 There is consensus,

however, that a two-pronged analysis applies. Plaintiffs must show the

challenged “standard, practice, or procedure” imposes a discriminatory

burden on members of a protected class, leaving them with “less opportunity

… to participate in the political process.” NE Ohio Coal. for the Homeless v.

Husted, 837 F.3d 612, 626-27 (6th Cir. 2016). That burden must be caused by

or linked to “social and historical conditions” that produce current

discrimination. Id.; see also Democratic Nat’l Comm. v. Hobbs, 948 F.3d 989,

1012 (9th Cir. 2020); Veasey, 830 F.3d at 243-245; League of Women Voters,

769 F.3d at 240.

      The Eleventh Circuit has not directly addressed whether it will adopt

the same two-part test, but it has historically emphasized the importance of

causality and a showing that any injury is “due to the interaction of racial

bias” and the challenged voting system.32 Osburn v. Cox, 369 F.3d 1283,


31 The Supreme Court may consider the issue in Arizona Republican Party v.
Democratic National Committee, (U.S. Supreme Court Docket No. 19-1258),
available at https://www.supremecourt.gov/docket/docketfiles/html/public/19-
1258.html
32 The circuits also disagree on what degree of statistical disparities

establish a Section 2 claim. The Fourth, Sixth, and Seventh Circuits hold
that a small statistical disparity is not enough—a plaintiff must also show
that the challenged practice or procedure causes the deprivation of an equal

                                      41
     Case 1:18-cv-05391-SCJ Document 450-1 Filed 06/29/20 Page 45 of 54




1289 (11th Cir. 2004); see also Johnson v. Governor of Fla., 405 F.3d 1214,

1228 (11th Cir. 2005) (“Section 2 does not prohibit all voting restrictions that

may have a racially disproportionate effect”). The weight of applicable

authority, therefore, requires Plaintiffs to establish both causation and

disparate impact.33

      A.    Step 1: Discriminatory Impact

      Plaintiffs’ Section 2 claims challenge the same policies as Count I. Doc.

No. [41], ¶¶ 213‒214. After identifying the challenged practice or procedure,

the inquiry focuses on whether Plaintiffs have provided sufficient evidence to

show “an adverse disparate impact on protected class members’ opportunity

to participate in the political process.” Husted, 834 F.3d at 637.




opportunity to vote. Lee v. Va. State Board of Elections, 843 F.3d 592 600
(4th Cir. 2016); Frank v. Walker, 768 F.3d 744, 745, 753 (7th Cir. 2014); Ohio
Democratic Party, 834 F.3d at 637-638. The Fifth and Ninth Circuits do not
require causality for the first prong. Veasey, 830 F.3d at 250, 256; Hobbs,
948 F.3d at 1016.
33 Finding that a Section 2 violation exists based on statistical disparities

alone (without causation) also raises significant questions about the
constitutionality of Section 2. Legislation authorized by the Fourteenth
Amendment must have “a congruence and proportionality between the injury
to be prevented or remedied and the means adopted to that end.” City of
Boerne v. Flores, 521 U.S. 507, 520 (1997). Section 2 loses that congruence
and proportionality if it is stretched to encompass statistical disparities
alone. See Farrakhan v. Washington, 359 F.3d 1116, 1123 (9th Cir. 2004)
(Kosinski, J., dissenting).

                                       42
     Case 1:18-cv-05391-SCJ Document 450-1 Filed 06/29/20 Page 46 of 54




      Plaintiffs’ experts on voting technology and training never reviewed

racial data or reached conclusions about race. SMF at ¶¶ 68, 105. Nor is

there any evidence of racial disparities in provisional ballots. On voter-list

maintenance, as a percentage of their share of the voter list, white voters

were more likely to be moved to cancelled status than African-American

voters. Id. at ¶ 123. As a percentage of their total registered voters, African-

American voters were also on the inactive list for reason of “no contact” less

than others. Id. at ¶ 124. On polling locations, Plaintiffs’ expert found that,

for Election-Day voting in the 2018 general election, where voters actually

had to go to a particular polling location (versus an early-voting site), white

voters were more affected by precinct changes than Black voters. Id. at

¶ 237.34 The lack of any disparate effect ends the Section 2 analysis for those

challenged election practices.

      Plaintiffs have put forward evidence showing at least some racial

disparities for only three challenged practices: (1) the rejection rate for

absentee ballots, (2) the voters captured by HAVA-match process, and (3) line



34 Despite Plaintiffs’ expert not showing the same information for election-
day voting in his supplemental report, Defendants’ expert used the same data
and demonstrated the same pattern of a greater effect on white voters in both
the 2016 and 2018 elections for voters who vote on election day. SMF at
¶ 238.

                                        43
       Case 1:18-cv-05391-SCJ Document 450-1 Filed 06/29/20 Page 47 of 54




length at some Fulton County precincts in the 2018 General Election.

Plaintiffs fail, however, to show that any act or omission of Defendants

“causally contributes” to the alleged discrimination.35 Husted, 834 F.3d at

638.

       ABSENTEE BALLOT REJECTION RATES. Despite their claims of

widespread and systemic failures, Plaintiffs’ claim is supported by only the

inadmissible testimony of Dr. Smith, who calculates a rejection rate of 2.35%

for white voters’ absentee ballots in the 2018 election and a rejection rate of

3.74% for Black voters in the same election. SMF at ¶ 186.36 But Dr. Smith

agreed that the difference in the rejection rate could have been caused by any


35 Plaintiffs have no such causal evidence, even if the practices with no racial
disparity reach this stage of the analysis, primarily because every one of
Plaintiffs’ experts scrupulously avoided any causal analysis for any racial
disparities. SMF at ¶ 71 (intent); ¶ 72 (racial demographics of “purge list”);
¶ 72 (significance of demographic percentages); ¶ 236 (report takes no
position on why a polling place could be closed), ¶¶ 235-36 (no opinion on
intent or whether any state or local officials knew of any alleged disparate
impact on any racial group), ¶ 239 (no analysis of how far polling locations
moved), ¶ 239 (no engagement with the rationale of changes to precincts and
no opinion as to why polling places changed); ¶ 66 (did not review or allege
any intentional conduct); ¶ 67 (system was not intentionally designed to be
vulnerable to hacking); ¶ 69 (not offering opinion on intent); ¶ 104 (no opinion
on how many errors make a problem systemic); ¶ 105 (only racial impact is
not reinforcing that poll workers are dealing with a diverse population).
36 Dr. Smith’s report only covers “roughly 100 counties with more than zero

rejected” absentee ballots in 2018, Doc. No. [259], ¶ 27, and does not address
how the changes to absentee-ballot laws as a result of H.B. 316 could affect
his analysis.

                                       44
     Case 1:18-cv-05391-SCJ Document 450-1 Filed 06/29/20 Page 48 of 54




number of non-racial factors, including age, voting experience, or several

other categories besides race. SMF at ¶ 188. Plaintiffs did not fill this gap

with evidence of any particular practice related to absentee ballots

(identifying the elector, absentee-ballot timelines, etc.) which caused the

racial disparity in the rejection rate.

      HAVA-MATCH POLICY. As shown, Plaintiffs have no declarants who were

precluded from voting due to the HAVA-match policy. Supra, pp. 20-21. And

Dr. Mayer’s report does not save Plaintiffs’ claims because he could not offer

any conclusion on causation. SMF at ¶ 169.

      LENGTH OF LINES AT POLLING PLACES. As shown, Plaintiffs have scant

competent factual evidence about lines. Supra, pp. 14-16. The only evidence

on racial effect of lines is limited to a small subset of Fulton County precincts

in 2018, and a difference of 96 seconds in wait times. SMF at ¶ 218. Dr.

Graves did not analyze causation or conclude his findings are statistically

significant. Id. at ¶ 221.

      Legally, it is doubtful that lines can even form the basis of a Section 2

violation, because they are not a “standard, practice, or procedure” of voting.

Lee v. Va. State Bd. of Elections, 155 F. Supp. 3d 572, 583 (E.D. Va. 2015)

partially modified after reconsideration on other grounds by Lee v. Va. State

Bd. of Elections, Civil Action No. 3:15CV357-HEH, 2016 U.S. Dist. LEXIS

                                          45
      Case 1:18-cv-05391-SCJ Document 450-1 Filed 06/29/20 Page 49 of 54




185846, at *5 (E.D. Va. Feb. 2, 2016). But even if it could, because Plaintiffs’

cannot show any statistical disparity caused by a practice that diminishes

“the opportunity of the protected class to participate in the electoral process,”

their Section 2 claim fails at the first hurdle it must cross. Lee, 843 F.3d at

601

      B.    Step 2: Totality of the Circumstances

      Only if this Court determines that Plaintiffs have somehow shown a

disparate effect caused by these practices, must it then consider the totality

of the circumstances—looking to the interaction of the challenged practice

with historical conditions using the “Senate Factors” discussed in Gingles.

Husted, 834 F.3d at 638. Because Plaintiffs have not shown any disparate

impact in the opportunity to vote that is caused by the challenged practices

(e.g., long lines, absentee ballots, etc.), this Court cannot then review the

social and historical conditions under this second prong. Id.

      Even if this Court reviews the social and historical conditions,

Plaintiffs have presented no evidence on the interaction of the law and

specific social considerations that have produced the discrimination.37 Dr.




37 This lack of evidence especially concerning when almost all of the evidence
presented by Plaintiffs is far from “current” history. Shelby Cty. v. Holder,
570 U.S. 529, 556 (2013). In the light of Shelby County, relying exclusively on

                                       46
     Case 1:18-cv-05391-SCJ Document 450-1 Filed 06/29/20 Page 50 of 54




Adrienne Jones and Dr. Peyton McCrary offered challenged expert testimony

on the issue, but it too falls short. Dr. Jones focused almost exclusively on

events before 1990 and provided only a handful of incidents in the last 30

years.38 SMF at ¶ 241, n.20. Setting aside Dr. Jones’s misstated facts, she

does not provide any connection between the cited incidents and challenged

voting practices other than her own statement saying it is so. Id.

      Dr. McCrary attempts to connect historical practices, such as

immigration legislation in the 2000s, to Georgia’s voter registration system,

Doc. No. [339], pp. 38-54, but ultimately opines only on the HAVA matching

process in Georgia since 2006. SMF at ¶ 253. Dr. McCrary also relied on the

expert report of Dr. Mayer to reach his conclusions, Doc. No. [339], pp. 92-98,

which as noted above, did not contain any causal analysis. In any event, Dr.

McCrary was clear: he was not opining that the HAVA-match process was

adopted for racially suspect reasons. SMF at ¶ 73.

      Even though this Court should not reach the second step in the vote-

denial analysis, Plaintiffs have provided no evidence that any particular



decades-old history to invalidate voting practices would very likely not be a
congruent and proportional use of Section 2. City of Boerne, 521 U.S. at 520.
38 Defendants do not contest that prior to the 1990s, Georgia had a long and

sad history of racist policies in a number of areas including voting. A fact of
which this Court can take judicial notice.

                                       47
      Case 1:18-cv-05391-SCJ Document 450-1 Filed 06/29/20 Page 51 of 54




election practice interacts with the “social and historical conditions that have

produced discrimination” to deny or abridge the right to vote. Husted, 834

F.3d at 638. Defendants are entitled to judgment as a matter of law on

Plaintiffs’ Section 2 claim.

VI.   Plaintiffs seek an impermissible “obey the law” injunction.

      Nearly two years after the 2018 General Election, and after nearly nine

months of discovery, Plaintiffs still cannot articulate the relief they seek from

this Court. The only remedial effect of the order they seek is a mandatory

injunction requiring the State and non-party counties to operate elections in

a manner “consistent with Georgia and federal law” or which permits

“efficient, just, and fair elections.” Doc. No. [41], Prayer for Relief, ¶¶ 11(a),

(d), (j), (l), 12. This type of relief is routinely rejected by the Eleventh Circuit.

      This Court previously denied Defendants’ Motion to Dismiss on this

basis, noting that it was “premature” to dismiss Plaintiffs’ claims. Doc. No.

[68] at 52. Discovery has now closed, and Plaintiffs have offered no further

insight into the relief they seek. Put another way, there is little

“crystallization” of their relief yet to be had. Plaintiffs still seek an injunction

which does no “more than tell a defendant to ‘obey the law’ and ‘merely cross-

reference the relevant statutes and regulations.” S.E.C. v. Morgan Keegan &

Co., Inc., No. 1:09-cv-1965-WSD, 2013 WL 10944536, at *57 (N.D. Ga. Feb.

                                         48
     Case 1:18-cv-05391-SCJ Document 450-1 Filed 06/29/20 Page 52 of 54




15, 2013) (quoting S.E.C. v. Goble, 682 F.3d 934, 948-952 (11th Cir. 2012)).

This Court should not entertain Plaintiffs’ request to find their remedy for

them, much less finding the constitutional infirmity their evidence cannot

establish.

                               CONCLUSION

      For all of these reasons, Defendants request this Court grant

Defendants’ Motion for Summary Judgment.

      Respectfully submitted, this 29th day of June 2020.


                         /s/ Josh Belinfante
                         Josh Belinfante
                         Georgia Bar No. 047399
                         jbelinfante@robbinsfirm.com
                         Vincent Russo
                         Georgia Bar No. 242628
                         vrusso@robbinsfirm.com
                         Carey Miller
                         Georgia Bar No. 976240
                         cmiller@robbinsfirm.com
                         Brian Lake
                         Georgia Bar No. 575966
                         blake@robbinsfirm.com
                         Alexander Denton
                         Georgia Bar No. 660632
                         adenton@robbinsfirm.com
                         Melanie Johnson
                         Georgia Bar No. 466756
                         mjohnson@robbinsfirm.com
                         Robbins Ross Alloy Belinfante Littlefield LLC
                         500 14th Street NW



                                      49
Case 1:18-cv-05391-SCJ Document 450-1 Filed 06/29/20 Page 53 of 54




                   Atlanta, GA 30318
                   Telephone: (678) 701-9381
                   Facsimile: (404) 856-3250

                   Bryan P. Tyson
                   Georgia Bar No. 515411
                   btyson@taylorenglish.com
                   Bryan F. Jacoutot
                   Georgia Bar No. 668272
                   bjacoutot@taylorenglish.com
                   Diane Festin LaRoss
                   Georgia Bar No. 430830
                   dlaross@taylorenglish.com
                   Loree Anne Paradise
                   Georgia Bar No. 382202
                   lparadise@taylorenglish.com
                   Taylor English Duma LLP
                   1600 Parkwood Circle
                   Suite 200
                   Atlanta, GA 30339
                   Telephone: 678-336-7249

                   Christopher M. Carr
                   Attorney General
                   GA Bar No. 112505
                   Brian K. Webb
                   Deputy Attorney General
                   GA Bar No. 743580
                   Russell D. Willard
                   Senior Assistant Attorney General
                   GA Bar No. 760280
                   State Law Department
                   40 Capitol Square, S.W.
                   Atlanta, Georgia 30334

                   Attorneys for Defendants




                               50
     Case 1:18-cv-05391-SCJ Document 450-1 Filed 06/29/20 Page 54 of 54




                     CERTIFICATE OF COMPLIANCE

      Pursuant to Local Rule 7.1(D), I hereby certify that the foregoing

DEFENDANTS’ BRIEF IN SUPPORT OF THEIR MOTION FOR SUMMARY

JUDGMENT ON THE MERITS OF PLAINTIFFS’ CLAIMS was prepared

double-spaced in 13-point Century Schoolbook font, approved by the Court in

Local Rule 5.1(C).

                               /s/ Josh Belinfante
                               Josh Belinfante
